Citation Nr: 0025549	
Decision Date: 09/25/00    Archive Date: 10/04/00	

DOCKET NO.  97-30 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative perianal abscess.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
February 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran an 
increased (compensable) evaluation for service-connected 
postoperative residuals of a perianal abscess.

This case was previously before the Board in August 1999 and 
was remanded to the RO for further development to include a 
VA examination to determine the nature of the veteran's 
service-connected postoperative perianal abscess.  The case 
has since been returned to the Board.


REMAND

Appellate review of the claims folder shows that in 
accordance with the Board's August 1999 remand, the RO 
scheduled the veteran for an examination in February 2000 in 
connection with his claim.  The veteran, however, failed to 
report for this examination.  The veteran thereafter 
contacted the RO by telephone and asked to have his 
examination rescheduled.  He indicated that with respect to 
his examination in February 2000 he had received conflicting 
information.  In a follow-up letter in March 2000, the RO 
informed the veteran of the provisions of 38 C.F.R. § 3.655 
(1999), concerning the potentially adverse impact on his 
claim for failing to report for his VA examination without 
good cause.  He was requested in this letter to provide an 
explanation as to why he did not report for his VA 
examination.  He was also requested to inform the RO if he 
was, in fact, willing to report for a future examination.

In a letter to the veteran dated on April 3, 2000, the RO 
acknowledged that they had received the veteran's telephonic 
request to reschedule his VA examination.  The veteran was 
informed that in order to reschedule him for VA examination, 
his request must be received in writing.  He was provided a 
VA Form 21-4138, Statement in Support of Claim, for this 
purpose.

The veteran contacted the RO telephonically on April 13, 
2000, indicating he had not received the RO's April 3, 2000, 
letter, and requested that it be remailed.  A notation on the 
related report of contact indicates that this letter was 
remailed to the veteran on April 19, 2000.  However, prior to 
this date, on April 18, 2000, the veteran again telephoned 
the RO and indicated that he had asked in advance to 
reschedule his examination but now would like to report that 
he "actually made it to the examination" and that there was 
no need to reschedule him.  The case was thereafter returned 
to the Board without the examination report requested by the 
Board in its August 1999 remand.  

Against this background, the Board is unclear as to whether 
the veteran has, in fact, been examined in connection with 
his current claim as he alleged on April 18, 2000, or, if 
not, whether he is willing to report for such an examination 
if rescheduled as he indicated in March 2000.  Pending 
further clarification of this matter, the Board finds that 
appellate consideration of the issue currently before us 
would be inappropriate at this time.  

In view of the above and in order to satisfy the VA's duty to 
assist the veteran in the development of facts pertinent to 
his well-grounded claim, this case is being again remanded to 
the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the source and 
nature of the examination referenced by 
him on the April 18, 2000, report of 
contact.  Copies of any medical records 
he identifies, if any, should then be 
requested and added to the claims file.

2.  If the RO determines that a current 
examination of the veteran's service-
connected disability has not been 
undertaken, the veteran should be 
rescheduled for a VA examination to 
determine the nature and severity of his 
service-connected postoperative residuals 
of a perianal abscess.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings and should describe in detail 
the presence or absence and the extent of 
any resulting sphincter impairment, anal 
stricture, or rectal prolapse.  In 
addition, any scar tenderness or other 
symptoms should be described in detail.  
Any opinion expressed by the examiner 
should be supported by reference to 
pertinent evidence.  

3.  The veteran has already been advised 
of the consequences of failure to report 
for an examination under 38 C.F.R. 
§ 3.655 (1999).  He has bilateral 
amputations and a physician has reported 
it is difficult for him to travel long 
distances.  If necessary, local 
examination should be arranged.  If he 
fails to report for his examination, this 
fact should be noted in the claims folder 
along with documentation sufficient to 
establish that notice of the examination 
was sent to him at his last known 
address.

4.  Following the above development, the 
RO should again consider the veteran's 
claim in light of the additional 
evidence.  

If the determination remains adverse to him, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review, if in order.  The purpose of 
this REMAND is to assist the veteran in the development of 
his claim.  The Board intimates no final disposition by this 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




